EXHIBIT 31.2 CERTIFICATIONS I, Anthony W. Adler, certify that: 1. I have reviewed this report on Form 10-K/A Amendment No. 1 for the fiscal year ended April 30, 2012 of Sparta Commercial Services, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:November 6, 2012 /s/ Anthony W. Adler Anthony W. Adler Principal Financial Officer
